Case 1:20-cv-01580-RCL Document 3-4 Filed 06/17/20 Page 1of5

UNCLASSIFIED

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,
Plaintiff,
v Civil Action No, 1:20-ev-01580-RCL

JOHN R. BOLTON,

Defendant.

mer nme nme me” ree Sere” Smet ene emer ore Se” oe”

 

DECLARATION OF PAUL M, NAKASONE:

(U) 1, Paul M. Nakasone, make the following Declaration pursuant to 28 U.S.C. § 1746,
and state that under penalty of perjury the following is true and correct to the best of my
knowledge and belief:

1, (U)1 am the Director of the National Security Agency (NSA) and have served in that
posilion since May 4, 2018. In my role as NSA Director, I am responsible the collection
and maintenance of foreign Signals Intelligence (SIGINT), 1 am also the Commander of
United States Cyber Command and Chief of the Central Security Service. I am a General
in the U.S. Army and previously commanded U.S. Army Cyber Command. |
commanded the Cyber National Mission Force at U.S. Cyber Command, as well as a
company, battalion, and brigade; and | have served as the senior intelligence officer at the
battalion, division, and corps levels. | have held command and staff positions across all

levels of the Army, with assignments in the United States, the Republic of Korea, Iraq,

UNCLASSIFIED

i

 
Case 1:20-cv-01580-RCL Document 3-4 Filed 06/17/20 Page 2 of 5
UNCLASSIFIED

and Afghanistan. On two occasions, | served as a staff officer on the Joint Chiefs of
Stalf.

(U) As the Director of the NSA, I am responsible for planning, organizing, directing, and
managing all NSA-assigned missions and resources. | am accountable to the Director of
National Intelligence (“DNI”), the Under Secretary of Defense for Intelligence, and the
Department of Defense Chief Information Officer., Further, by specific charge of the
President and the DNI, 1 am ultimately responsible for protecting NSA activities and
intelligence sources and methods. | have been designated an original TOP SECRET
classification authority under Executive Order No. 13526, 75 Fed. Reg. 707 (Jan. 5,
2010), and Department of Defense Manual No. 5200.1, Vol, 1, Information and Security
Program (Feb. 24, 2012). |

(U) The NSA was established by Presidential Directive in 1952 as a separately organized
agency within the Department of Defense. The NSA’s foreign intelligence mission
includes the responsibility to collect, process, analyze, produce, and disseminate signals
intelligence (“SIGINT”) information for (a) national foreign intelligence purposes, (b)
counterintelligence purposes, and (c) the support of military operations. See Executive
Order 12333, § 1.7(c), as amended.

(U) SIGINT consists of three subcategories: (1) communications intelligence
(“COMINT”); (2) electronic intelligence “ELINT”); and (3) foreign instrumentation
signals intelligence (“FISINT”). COMINT is defined as “all procedures and methods
used in the inlerception of communications and the obtaining of information from such
communications by other than the intended recipients.” 18 U.S.C, § 798, COMINT

‘includes information derived from the interception of foreign and international

UNCLASSIFIED

2

 

 

 
Case 1:20-cv-01580-RCL Document 3-4 Filed 06/17/20 Page 3 of 5
UNCLASSIFIED

communications, such as voice, facsimile, and computer-to-computer information
conveyed via a number of means (e.g., microwave, satellite links, HF/VHF broadcast).
ELINT is technical intelligence information derived from foreign non-communications
electromagnetic radiations except atomic detonation or radioactive sources—in essence,
radar systems affiliated with military weapons platforms (e.g,, anti-ship) and civilian
systems (e.g,, shipboard and air traffic control radars), FISINT is derived from the
intercept of foreign electromagnetic emissions associated with the testing and operational
deployment of non-U.S, aerospace, surface, and subsurface systems.

(U) The NSA’s SIGINT responsibilities include establishing and operating an effective
unified organization to conduct SIGINT activities set forth in E.O. 12333, § 1.7(c)(2}, as
amended. In performing its SIGINT mission, the NSA has developed a sophisticated
worldwide SIGINT collection network that acquires, among other things, foreign and
international electronic communications and related information. The technological
infrastructure that supports the NSA’s foreign intelligence information collection network
has taken years to develop at a cost of billions of dollars and untold human effort. It
relies on sophisticated electronic data collection and processing technology.

(U) There are two primary reasons for gathering and analyzing foreign intelligence
information. The first, and most important, is to gain information required to direct U.S.
resources as necessary to counter external threats and in support of military operations.
The second reason is to obtain information necessary to the formulation and promotion of
U.S. foreign policy. Foreign intelligence information provided by the NSA is thus

relevant to a wide range of important issues, including military order of battle; threat

UNCLASSIFIED

 

 

 

 
Case 1:20-cv-01580-RCL Document 3-4 Filed 06/17/20 Page 4of 5
UNCLASSIFIED

warnings and readiness; cyber-security; arms proliferation; international terrorism;
counter-intelligence; and foreign aspects of international narcotics traflicking,

(U) The NSA’s ability to produce foreign intelligence information depends on its access
to foreign and international electronic communications. Foreign intelligence produced by
COMINT activities is an extremely important part of the overall foreign intelligence
information available to the United States and is often unobtainable by other means.
Public disclosure of either the capability to collect specific communications or the
substance of the information derived from such collection itself can easily alert targets to
the vulnerability of their communications. Disclosure of even a single communication
holds the potential of revealing intelligence collection techniques that are applied against |
(argets around the world, Once alerted, targets can frustrate COMINT collection by
using different or new encryption techniques, by disseminating disinformation, or by
ulilizing a different communications link. Such evasion techniques may inhibit access to
ihe target’s communications and therefore deny the United States access to information
crucial to the defense of the United States both at home and abroad. COMINT is
provided special statutory protection under 18 U.S.C. § 798, which makes it a crime to
knowingly disclose to an unauthorized person classified information “concerning the
communication intelligence activities of the United States or any foreign government,”
(U) At the request of the National Security Council legal advisor, | have reviewed a
limited portion of the Defendant’s draft manuscript, and have identified classified
information in that portion of the manuscript. Compromise of this information could
result in the permanent loss of a valuable SIGINT source and cause irreparable damage to

the U.S. SIGINT system. Significant manpower and monetary investments have been and

UNCLASSIFIED

4

 

 

 
Case 1:20-cv-01580-RCL Document 3-4 Filed 06/17/20 Page 5of5
UNCLASSIFIED

continue to be made to enable and maintain this capability. Further, exposure of this
information could also cause considerable difficulties in U.S. and allied relations with
specific nations and other entities. In particular, | have determined that the unauthorized
disclosure of the classified information in the draft manuscript reasonably could be
expected to result in exceptionally grave damage to the national security of the United

States.

 

9, The information supporting my determination is highly classified and extraordinarily |
sensitive and cannot be described in an unclassified declaration, Specifically, a portion
of the manuscript implicates sensitive information at the TOP SECRET/Sensitive and
Compartmented Information (SCT) level, That information should only be disclosed to 2
individuals with the appropriate security clearance and an official need to know the

information. In relation to civil proceedings, the disclosure of that information would

 

normally occur only to the assigned District Judge, ex parte and in camera with
appropriate security precautions as arranged through the Court Security Office at the
Department of Justice with appropriate security precautions in place to ensure that we
appropriately safeguard this intelligence information.

I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is true

and correct,

Executed this 17th day of June, 2020 in the City of Washington, District of Columbia,

KLLE_

PAUL M. NAKASONE

UNCLASSIFIED

 
